Citation Nr: 0841607	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  03-14 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a higher initial rating for service-connected 
postoperative chondromalacia of the right knee, secondary to 
meniscus tear, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1991 to November 
1991, and February 1992 to November 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of November 2006.  This 
matter was originally on appeal from a July 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence dated in September 2007, the veteran 
requested a higher rating for his service-connected right 
knee disability.  The veteran also requested that medical 
records from VA Outpatient Clinic in Mt. Vernon, Missouri, 
and VA Medical Center in Fayetteville, Arkansas, be 
associated with his claims file.  

VA's statutory duty to assist requires VA to obtain relevant 
records from federal agencies.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  This includes 
records of treatment at VA medical centers and outpatient 
clinics.  

Although the veteran did not specifically state that the 
requested VA medical records pertained to his right knee 
disability, it is reasonable to presume that they did, 
considering that the veteran did not discuss any other 
disabilities in his September 2007 correspondence.  The Board 
may not adjudicate this claim until the agency of original 
jurisdiction attempts to obtain the requested VA medical 
records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment for the 
veteran's right knee from the VA 
Outpatient Clinic in Mt. Vernon, Missouri, 
and VA Medical Center in Fayetteville, 
Arkansas.  

2.  After completion of the above, 
readjudicate the veteran's claim for a 
higher rating for his service-connected 
postoperative chondromalacia of the right 
knee, secondary to meniscus tear.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




